FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30382

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00041-WFN

  v.
                                                 MEMORANDUM*
HILARIO MORENO-GARCIA,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Hilario Moreno-Garcia appeals from the district court’s judgment and

challenges the 27-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly Moreno-
Garcia’s request for oral argument is denied.
      Moreno-Garcia contends that the district court’s denial of his motions to

unseal the sentencing transcripts of his co-defendants violated his First

Amendment rights and impeded his ability to evaluate his sentence for disparities

with the sentences of his co-defendants. The district court did not abuse its

discretion because the record supports its conclusion that Moreno-Garcia’s interest

in investigating potential sentencing disparities did not outweigh the compelling

interest of maintaining the safety of his co-defendants and their families. See In re

Copley Press, Inc., 518 F.3d 1022, 1026, 1028-29 (9th Cir. 2008).

      Moreno-Garcia next argues that the district court procedurally erred by

failing to consider unwarranted sentencing disparities when it decided to run his

revocation sentence consecutively to the sentence for his underlying drug

conspiracy. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court considered

Moreno-Garcia’s sentencing disparity argument and found it unpersuasive because

Moreno-Garcia’s circumstances were unique.

      Moreno-Garcia finally contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing the

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The Guidelines

contemplate that revocation sentences are to run consecutively to sentences for


                                          2                                     12-30382
new offenses, see U.S.S.G. § 7B1.3(f), and Moreno-Garcia’s sentence is

substantively reasonable in light of his breach of the court’s trust. See United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          3                                    12-30382